Appeals Dismissed and Memorandum Opinion filed December 3, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00718-CR
                              NO. 14-20-00719-CR

                      PROMISE WILLIAMS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 177th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1632658 and 1632659

                         MEMORANDUM OPINION

      In each of these cases, appellant pleaded guilty to aggravated robbery with a
deadly weapon. In each case, pursuant to a plea bargain agreement with the State,
the trial court assessed punishment at confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice. We dismiss the
appeals.
      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that each case is a plea bargain case, and the defendant
has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certifications are included in the record on appeal for each case. See Tex. R. App.
P. 25.2(d). The records support the trial court’s certifications. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005). In both cases, this court notified the
parties on November 3, 2020, the appeals would be dismissed for lack of
jurisdiction unless a party demonstrated that the court has jurisdiction. No response
has been received in either matter.

      We dismiss the appeals for lack of jurisdiction.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2